 

Exhibit 10.2

 

Amended and Restated Services Agreement

 

This Amended and Restated Services Agreement (this “Agreement”) is made and
entered into as of May 14, 2019 (the “Effective Date”), by and between Julian
Kenyon (the “Executive”) and Propanc Biopharma, Inc., a Delaware corporation
(the “Company”, and collectively with the Executive, the “Parties”). This
Agreement is intended to and hereby amends and restates in its entirety that
certain Director Agreement between the Parties entered into as of February 25,
2015.

 

WHEREAS, the Executive is currently serving as the Chief Scientific Officer of
the Company on a part-time non-executive basis and as a member of the Board of
Directors of the Company (the “Board”);

 

WHEREAS, the Company desires to appoint the Executive as the full time Chief
Scientific Officer of the Company and to otherwise compensation the Executive
for such services, as well as his continued services on the Board, on the terms
and conditions set forth herein; and

 

WHEREAS, the Executive desires to be appointed as the Company’s full time Chief
Scientific Officer and to continue to serve on the Board on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, the parties agree as follows:

 

1. Appointment Term. This Agreement and the Executive’s appointment term (the
“Appointment”) hereunder shall be effective as of the Effective Date and shall
continue until the third (3rd) anniversary thereof (the “Initial Term”), unless
terminated earlier pursuant to Section 4 of this Agreement. Thereafter, the
Appointment shall automatically renew for successive periods of one (1) year,
unless either Party shall have given to the other Party at least thirty (30)
days’ prior written notice of his or its intention not to renew this Agreement
prior to the end of the Term or the then applicable renewal term (collectively,
the “Term”), as the case may be. The period starting on the Effective Date and
ending on and inclusive of the earlier of (a) the date three (3) years
thereafter, and (b) the termination date (as provided in Section 4) is referred
to herein as the “Services Period”.

 

2. Position and Duties.

 

2.1 Position. During the Services Term, the Executive shall serve as (i) the
full time Chief Scientific Officer of the Company in an executive officer
capacity, reporting directly to the Chief Executive Officer of the Company (the
“CEO”) and the Board (ii) a member of the Board, subject to stockholder approval
as may be required from time to time.

 

2.2 Duties. During the Services Term, Executive will have the authority and
responsibilities consistent with the position of Chief Scientific Officer,
subject to the reasonable direction and control of the CEO and the Board. The
Executive shall perform all duties reasonably required of the Executive in
furtherance of the Executive’s position as it relates to the Company’s business
and the business of all of the Company’s subsidiaries (the Company, together
with all of its subsidiaries, are referred to herein collectively as the
“Company Group”). All duties assigned to Executive hereunder shall be consistent
with the scope and dignity of his position.

 

 1 

 

 

2.3 Services. During the Services Term, Executive shall devote such amount of
Executive’s working time, attention, and efforts to the Company, excluding any
periods for illness, incapacity, and vacations, as reasonably deemed needed by
Executive to fully, diligently and in good faith perform the services required
under this Agreement or as maybe reasonably required by the CEO and/or the
Board, subject to the policies established by the Board. Notwithstanding the
immediately preceding sentence or anything to the contrary contained herein,
during the Services Period Executive is permitted (a) to serve on the boards of
directors, the boards of trustees, or any similar governing bodies, of any
corporations or other business entities, of any charitable, educational,
religious, or public service organizations, or of any trade associations, (b) to
engage in charitable activities and community affairs, (c) to engage in venture
investing, (d) to manage Executive’s personal investments and (e) to be employed
by or provide services to other third parties, in each case so long as such
activities are disclosed to the Board, do not compete with the business of the
Company Group, and do not interfere with Executive’s performance of this
Agreement.

 

2.4 Location. Executive shall be permitted to provide the services required
under this Agreement remotely and as reasonably requested by the Company, to
make himself available to travel for any purpose reasonably related to the
Company Group’s business, including working out of the Company’s headquarters
from time to time.

 

2.5 Confidentiality, Non-Interference and Invention Assignment. As a condition
of employment, Executive shall execute and comply with the Confidentiality,
Non-Interference and Invention Assignment Agreement attached hereto as Exhibit A
(the “Confidentiality Agreement”).

 

3. Compensation.

 

3.1 Gross Annual Package. The Company shall pay the Executive a base salary of
$4,500 AUD per month, payable in accordance with the Company’s generally
applicable payroll practices for senior executive officers, but not less
frequently than in equal monthly installments.

 

 2 

 

 

3.2 Initial Equity and Stock Options Grant. In addition to any other
equity-based compensation or equity awards the Company grants to the Executive
on or after the Effective Date, the Company shall grant to the Executive, as
soon as practicable following the Effective Date, under the Company’s 2019
Equity Incentive Plan (the “Plan”): (i) incentive stock options to purchase a
total of nine million seven hundred fifty thousand (9,750,000) shares
(collectively, the “Options”) of the Company’s common stock, $0.001 par value
per share (the “Common Stock”), with an exercise price per share equal to 100%
of the closing market price of the Common Stock on the date of approval of such
grant by the Board, (ii) nine million seven hundred fifty thousand (9,750,000)
restricted stock units of the Company as the initial grant of restricted stock
units (the “Initial RSUs”), and (iii) nine million seven hundred fifty thousand
(9,750,000) restricted stock units of the Company as an additional grant of
restricted stock units (the “Additional RSUs” and together with the Initial
RSUs, the “RSUs”). The Options shall be issued pursuant to the Company’s
standard form of Stock Options Agreement that will specify such other terms and
conditions as the Board, in its sole discretion, will determine in accordance
with the terms and conditions of the Plan. Each RSU grant will be evidenced by
the Company’s standard form of Restricted Stock Units Agreement that will
specify such other terms and conditions as the Board, in its sole discretion,
will determine in accordance with the terms and conditions of the Plan,
including all terms, conditions and restrictions related to the grant and the
form of payout, which, subject to Section 9(d) of the Plan, may be left to the
discretion of the Board. The Options shall be incentive stock options subject to
the approval of the Plan by the Company’s stockholders on or before 12 months
from the date of its adoption by the Board, and if the Plan is not approved by
the Company’s stockholders within such period, the Options shall be deemed
nonqualified stock options. The Options shall vest as follows, provided that on
each such vesting date Executive is employed by the Company, and subject to the
other provisions of this Agreement: (i) the Options shall have a term of ten
(10) years from the date of grant; (ii) one-third (1/3rd) of the Options shall
vest every successive one-year anniversary following the Effective Date during
the Term with the last one-third (1/3rd) vesting on the three-year anniversary
of the Effective Date; and (iii) subject to Section 8, the vested Options shall
be exercisable until at least three (3) months following any termination of this
Agreement, but no later than the end of the applicable term for each such award.
The Initial RSUs shall vest on the one-year anniversary of the Effective Date,
subject to Executive’s continued employment with the Company through such
vesting date. The Additional RSUs shall vest in accordance with the following
milestone schedule (each such vesting date, a “Vesting Date”), subject to
Executive’s continued employment with the Company through the applicable Vesting
Date:

 

    ● One-fourth (1/4th) of the Additional RSUs shall vest upon the Company
submitting Clinical Trial Application (the “CTA”) for PRP, the Company’s lead
product candidate (“PRP”), for a First-In-Human study for PRP (the “Study”) in
an applicable jurisdiction selected by the Company;             ● One-fourth
(1/4th) of the Additional RSUs shall vest upon the Company completing an equity
financing in the amount of at least $4,000,000 in gross proceeds, including
proceeds from a financing consummated in connection with the Company’s
engagement letter with its placement agent existing on the Effective Date (the
“Initial Financing”);             ● One-fourth (1/4th) of the Additional RSUs
shall vest upon the Company’s shares of Common Stock being listed on a senior
stock exchange (NYSE, NYSE MKT or NASDAQ); and             ● One-fourth (1/4th)
of the Additional RSUs shall vest upon the Company enrolling its first patient
in the Study.

 

 3 

 

 

Notwithstanding anything to the contrary in this Agreement, in the event of a
“Change of Control” (as defined below) fifty percent (50%) of unvested portion
of the Options and the RSUs shall vest immediately prior to such event. Each
vested RSU shall be settled by delivery to Executive of one share of Common
Stock and/or the fair market value of one share of common stock in cash, at the
sole discretion of the Board and subject to the Plan, on the first to occur of:
(i) the date of a Change of Control, (ii) the date that is ten (10) business
days following the vesting date of such RSUs, (iii) the date of Executive’s
death, provided such event occurs after the expiration of the Lock-up Period,
and (iv) the date of Executive’s Disability (as defined below), provided such
event occurs after the expiration of the Lock-up Period (in any case, the
“Settlement Date”). Upon the Settlement Date, Executive shall be entitled, at
his discretion and to the extent permitted by applicable law, to satisfy his tax
obligations arising in connection with the settlement of his RSUs through the
sale by Executive in the open market of a number of shares of Common Stock
underlying the RSUs up to the maximum applicable withholding rate. As permitted
by law and subject to any required consents, on or before the Settlement Date,
the Company shall use its commercially reasonable efforts to file a Registration
Statement on Form S-8 with the U.S. Securities and Exchange Commission to allow
the Executive (and if permitted by the Company, other senior executives) to
settle a number of RSUs sufficient to cover his employment tax obligation
arising in connection with the settlement of his RSUs in the open market
pursuant to such Form S-8 (the “S-8 Settlement”).

 

“Change of Control” shall have the meaning provided in the Plan, except that (i)
for purposes of determining whether a Change of Control has occurred under this
Agreement, the acquisition of additional stock and/or convertible securities by
James Nathanielsz and/or his affiliates resulting in him and/or his affiliates
beneficially owning more (or subsequently less) than 50% of the total voting
power of the stock of the Company will not be considered a Change of Control,
and (ii) for purposes of the Options and the RSUs (and any other amounts payable
on a Change of Control that constitute “nonqualified deferred compensation”
within the meaning of the 409A Rules), a Change of Control shall only be deemed
to occur if such transaction also constitutes a “change of control event” within
the meaning of the 409A Rules. “Disability” shall have the meaning provided in
Section 4.4(b) below, except that for purposes of the Options and the RSUs (and
any other amounts payable on a Disability that constitute “nonqualified deferred
compensation” within the meaning of the 409A Rules), a Disability shall only
exist if you are “disabled” within the meaning of the 409A Rules.

 

3.3 Tax Withholding. The Company may withhold from any amounts payable
hereunder, including any amounts payable pursuant to this Article 3 or pursuant
to Article 4, any applicable federal, state, and local taxes that the Company is
required withhold pursuant to any applicable law.

 

3.4 Review of Gross Annual Package. The Executive’s annual salary provided in
Section 3.1 will be reviewed and adjusted to market rates upon either of the
below, whichever comes first, provided, that on such date the Company’s
financial resources allow for such adjustment and the Executive joins the
Company in a full-time capacity (unless otherwise agreed to by the Parties):

 

(i) Two years from the Effective Date; or

 

(ii) The Company completing an equity financing in the amount of at least
$10,000,000 in gross proceeds in addition to the Initial Financing.

 

 4 

 

 

The Executive’s annual salary will thereafter be reviewed annually and adjusted
to market rates with any increase or decrease in salary taking effect on the
first payment date of such review; provided, that on such date the Company’s
financial resources allow for such adjustment and the Executive continues with
the Company in a full-time capacity (unless otherwise agreed to by the Parties).

 

3.5 Accrued Unpaid Salary. The Executive shall have the option to convert any
and all accrued unpaid salary into the Company’s Common Stock at the end of each
fiscal year a conversion rate to be determined by the Parties, but in no event
shall such conversion rate be lower than the par value of such common stock or
higher than the closing bid price on date of the Parties’ agreement regarding
such conversion.

 

3.6 Business Expenses. The Company shall promptly pay or reimburse the Executive
for all reasonable and necessary out-of-pocket expenses incurred or paid by the
Executive during the Term in the performance of the Executive’s duties
hereunder, upon presentation of expense statements or vouchers and such other
information as the Company may reasonably require and in accordance with the
generally applicable policies and procedures of the Company.

 

3.7 Indemnification. In the event that the Executive is made a party or
threatened to be made a party to any action, suit, or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), other than any
Proceeding initiated by the Executive or the Company related to any contest or
dispute between the Executive and the Company or any of its affiliates with
respect to this Agreement or the Executive’s employment hereunder, by reason of
the fact that the Executive is or was a director or officer of the Company, or
any affiliate of the Company, or is or was serving at the request of the Company
as a director, officer, member, employee or agent of another corporation or a
partnership, joint venture, trust or other enterprise, the Executive shall be
indemnified and held harmless by the Company to the fullest extent applicable to
any other officer or director of the Company/to the maximum extent permitted
under applicable law from and against any liabilities, costs, claims and
expenses, including all costs and expenses incurred in defense of any Proceeding
(including attorneys’ fees).

 

3.8 Lock-Up Period. The Executive hereby agrees that if so requested by the
Company or any representative of the Company’s underwriters or placement agents
(collectively, the “Managing Underwriter”) in connection with any registration
of the offering of any securities of the Company under the Securities Act of
1933, as amended (the “Securities Act”), the Executive shall not sell or
otherwise transfer any shares or other securities of the Company during the
180-day period (or such longer period as may be requested in writing by the
Managing Underwriter or placement agent and agreed to in writing by the Company)
(the “Market Standoff Period”) following the effective date of a registration
statement of the Company filed under the Securities Act; provided, however, that
such restriction shall apply only to the first registration statement of the
Company to become effective under the Securities Act after the date hereof that
includes securities to be sold on behalf of the Company to the public in an
underwritten or other public offering under the Securities Act. The Company may
impose stop-transfer instructions with respect to securities subject to the
foregoing restrictions until the end of such Market Standoff Period and these
restrictions shall be binding on any transferee of such shares. Notwithstanding
the foregoing, the 180-day period may be extended for up to such number of
additional days as is deemed reasonably necessary by the Company and/or the
Managing Underwriter agent to continue coverage by research analysts in
accordance with FINRA Rule 2241 or any successor rule.

 

 5 

 

 

4. Termination of Officer Capacity. This Agreement and the Executive’s
appointment hereunder (the “Appointment”) may be terminated by either the
Company or the Executive at any time and for any reason; provided that, unless
otherwise provided herein, either Party shall be required to give the other
party at least thirty (30) days advance written notice of any termination. Upon
termination, the Executive shall be entitled to the compensation and benefits
described in this Section 4 and shall have no further rights to any compensation
or any other benefits from the Company or any of its affiliates.

 

4.1 Expiration of the Term, for Cause or Without Good Reason.

 

(a) This Agreement and Appointment hereunder may be terminated upon the
Executive’s failure to renew the Agreement in accordance with Section 1, by the
Company for Cause (as defined below) or by the Executive without Good Reason (as
defined below). If this Agreement and the Appointment is terminated upon the
Executive’s failure to renew this Agreement, by the Company for Cause or by the
Executive without Good Reason, the Executive shall be entitled to receive:

 

(i) any accrued but unpaid Base Salary; and

 

(ii) reimbursement for unreimbursed business expenses properly incurred by the
Executive, which shall be subject to and paid in accordance with the Company’s
expense reimbursement policy.

 

Items 4.1(a)(i) through 4.1(a)(ii) are referred to herein collectively as the
“Accrued Amounts”.

 

(b) For purposes of this Agreement, “Cause” shall mean:

 

(i) The Executive’s conviction of a felony requiring intent under the laws of
the United States or any State thereof or under the laws of Australia, after the
exhaustion of all possible appeals, or the Executive entering a plea of nolo
contendere to any charge of a felony requiring intent under the laws of the
United States or any State thereof or under the laws of Australia; or

 

(ii) a willful and substantial refusal by the Executive to perform duties or
responsibilities reasonably assigned to Executive in accordance with the terms
of this Agreement, excluding any such failure by reason of death, Disability, or
incapacity; or

 

(iii) any material and willful violation of any written policy, standard or
procedure of the Company or the laws, rules or regulations of any governmental
or regulatory body or agency that are generally applicable to senior employees
or officers of the Company and that results in a material negative effect on the
business or financial condition of the Company; or

 

 6 

 

 

(iv) any act or omission that constitutes a material breach by the Executive of
any of his agreements or obligations under this Agreement that has a material
negative effect on the business or financial condition of the Company; or

 

(v) the Executive engaging in intentional acts of material fraud, embezzlement,
misappropriation of funds, misconduct, gross negligence, dishonesty (including,
without limitation, theft), violence, threat of violence, sexual misconduct,
harassment or any other activity that has or could result in any material
negative effect on the business or financial condition of the Company.

 

Termination of this Agreement and the Appointment shall not be deemed to be for
Cause unless and until the Company delivers to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the Board (excluding the Executive’s board vote), after reasonable written
notice is provided to the Executive and the Executive is given an opportunity,
together with counsel, to be heard before the Board, finding that the Executive
is guilty of the conduct described in any of clauses (i) through (v) (inclusive)
above. Except for a failure, breach or refusal which, by its nature, cannot
reasonably be expected to be cured, the Executive shall have ten (10) business
days from the delivery of written notice by the Company within which to cure any
acts constituting Cause; provided however, that, if the Company reasonably
expects irreparable injury from a delay of ten (10) business days, the Company
may give the Executive notice of such shorter period within which to cure as is
reasonable under the circumstances.

 

(c) For purposes of this Agreement, “Good Reason” shall mean the occurrence of
any of the following, in each case during the Appointment without the
Executive’s written consent:

 

(i) a material reduction in the Executive’s Base Salary other than a general
reduction in Base Salary that affects all similarly situated executives in
substantially the same proportions;

 

(ii) any material breach by the Company of any material provision of this
Agreement or any material provision of any other agreement between the Executive
and the Company;

 

(iii) the Company’s failure to obtain an agreement from any successor to the
Company to assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no succession
had taken place, except where such assumption occurs by operation of law; or

 

(iv) a material, adverse change in the Executive’s title, authority, duties or
responsibilities (other than temporarily while the Executive is physically or
mentally incapacitated or as required by applicable law).

 

 7 

 

 

Notwithstanding the foregoing, in the event that a Change in occurs during the
Term, the Executive may terminate this Agreement and the Appointment for any
reason during the thirty (30) day period following the Change in Control and
such termination shall be deemed to be for Good Reason.

 

4.2 Non-renewal by the Company, Without Cause or for Good Reason. This Agreement
and the Appointment may be terminated by the Executive for Good Reason or by the
Company without Cause or on account of the Company’s failure to renew the
Agreement in accordance with Section 1. In the event of such termination, the
Executive shall be entitled to receive the Accrued Amounts and, the Executive
shall be entitled to receive the following subject to timely execution of a
Release pursuant to Section 4.6 and compliance with Section 4.6 and Exhibit A:

 

(a) a lump sum payment equal to the sum of the Executive’s Base Salary for the
year in which the Termination Date occurs (or if greater, the year immediately
preceding the year in which the Change in Control occurs) payable in equal
installments in accordance with the Company’s normal payroll practices, but no
less frequently than monthly, which shall commence on the Termination Date; and

 

(b) Fifty percent (50%) of the portion of the Options and RSUs that are unvested
as of the termination date, after taking into account any acceleration of
vesting based on the prior occurrence of any acceleration events specified
hereunder (the “Unvested Equity”), shall automatically and immediately become
vested and, to the extent applicable, exercisable in full, as of such
termination date, and such vested RSUs shall be settled as set forth in Section
3.2 above, (ii) such accelerated Unvested Equity (other than unvested RSUs)
shall remain outstanding and be exercisable, to the extent applicable, for a
period of three (3) months from such termination date, but in all events no
later than the end of the applicable term for each such award; and (iii) all
restrictions on the Unvested Equity shall automatically and immediately lapse
(other than vesting, subject to the terms of such awards).

 

4.3 Notice of Termination. Any termination hereunder by the Company or by the
Executive during the Appointment shall be communicated by written notice of
termination (“Notice of Termination”) to the other Party hereto in accordance
with Section 15. The Notice of Termination shall specify:

 

(a) The termination provision of this Agreement relied upon;

 

(b) To the extent applicable, the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated; and

 

(c) The applicable Termination Date.

 

4.4 Termination Date. The Executive’s Termination Date shall be:

 

(a) If this Agreement and the Appointment terminates on account of the
Executive’s death, the date of the Executive’s death;

 

 8 

 

 

(b) If this Agreement and the Appointment is terminated on account of the
Executive’s Disability, the date that it is determined that the Executive has a
Disability. For the purposes hereof, the term “Disability” means Executive’s
inability to perform his duties with the Company on a full-time basis, even with
reasonable accommodation, for thirty (30) days during any period of twelve (12)
consecutive months, or twenty (20) consecutive days, in each case solely as a
result of incapacity due to mental or physical illness.

 

(c) If the Executive terminates this Agreement and the Appointment with or
without Good Reason, the date specified in the Executive’s Notice of
Termination, which shall be no less than fourteen (14) days following the date
on which the Notice of Termination is delivered; and

 

(d) If this Agreement and the Appointment terminates because either Party
provides notice of non-renewal pursuant to Section 1, the Renewal Date
immediately following the date on which the applicable party delivers notice of
non-renewal.

 

4.5 Mitigation. In no event shall the Executive be obligated to take any action
by way of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement, any amounts payable pursuant to this Section 4
shall not be reduced by compensation the Executive earns on account of
employment with another employer.

 

4.6 Release. In connection with any termination of Executive’s employment by the
Company without Cause or by Executive for Good Reason or on account of the
Company’s failure to renew the Agreement in accordance with Section 1, each of
the Company and Executive shall execute and deliver a Mutual General Release in
the form and substance of attached hereto as Exhibit B (a “Release”) and the
Executive’s right to payment of the amounts specified in Section 4.2 shall be
subject to Executive’s execution (without revocation) of such a Release within
thirty (30) days after the Termination Date.

 

4.7 Resignation from Directorships and Officerships. Unless otherwise agreed to
by the Company in writing, the termination of this Agreement or the Executive’s
employment with the Company for any reason will constitute the Executive’s
immediate resignation from (a) any director, officer or employee position the
Executive has with the Company or any of its Affiliates, and (b) all fiduciary
positions (including as a trustee) the Executive holds with respect to any
employee benefit plans or trusts established by the Company. The Executive
agrees that this Agreement shall serve as written notice of resignation in this
circumstance, unless otherwise required by any plan or applicable law.

 

5. Cooperation. The parties agree that certain matters in which the Executive
will be involved during the Appointment may necessitate the Executive’s
cooperation in the future. Accordingly, following the termination of this
Agreement and the Appointment for any reason, to the extent reasonably requested
by the Board, the Executive shall cooperate with the Company in connection with
matters arising out of the Executive’s service to the Company; provided that,
the Company shall make reasonable efforts to minimize disruption of the
Executive’s other activities. The Company shall reimburse the Executive for
reasonable expenses incurred in connection with such cooperation and, to the
extent that the Executive is required to spend substantial time on such matters,
the Company shall compensate the Executive at an hourly rate.

 

 9 

 

 

6. Restrictive Covenants.

 

6.1 Non-competition. Because of the Company’s legitimate business interest as
described herein and the good and valuable consideration offered to the
Executive, during the Appointment and for the term of two (2) years, to run
consecutively, beginning on the last day of the Appointment, the Executive
agrees and covenants not to engage in Prohibited Activity.

 

For purposes of this Section 7, “Prohibited Activity” is activity in which the
Executive contributes his knowledge, in whole or in part, as an employee,
employer, owner, operator, manager, advisor, consultant, agent, employee,
partner, director, stockholder, officer, volunteer, intern or any other similar
capacity to an entity engaged in the same or similar business as the Company.
Prohibited Activity also includes activity that may require or inevitably
requires disclosure of trade secrets, proprietary information or Confidential
Information.

 

This Section 6 does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. The Executive shall promptly provide written notice of any
such order to the Company.

 

7. Governing Law: Jurisdiction and Venue; Arbitration. This Agreement shall be
deemed to be made in, and in all respects, shall be interpreted, construed, and
governed by and in accordance with, the laws of the State of Delaware, without
regard to its conflicts of laws rules or provisions.

 

 10 

 

 

To ensure the rapid and economical resolution of disputes that may arise in
connection with your employment with the Company, the Parties agree that any and
all disputes, claims, or causes of action, in law or equity, including but not
limited to statutory claims, arising from or relating to the enforcement,
breach, performance, or interpretation of this Agreement, Executive’s employment
with the Company, or the termination of his employment, shall be resolved, to
the fullest extent permitted by law, by final, binding and confidential
arbitration conducted by JAMS (New York office) or its successor, under JAMS’
then applicable rules and procedures for employment disputes (available upon
request and also currently available at
http://www.jamsadr.com/rules-employment-arbitration). Executive acknowledges
that by agreeing to this arbitration procedure, each of the Parties waives the
right to resolve any such dispute through a trial by jury or judge or
administrative proceeding. In addition, all claims, disputes, or causes of
action under this section, whether by Executive or the Company, must be brought
in an individual capacity, and shall not be brought as a plaintiff (or claimant)
or class member in any purported class or representative proceeding, nor joined
or consolidated with the claims of any other person or entity. The arbitrator
may not consolidate the claims of more than one person or entity, and may not
preside over any form of representative or class proceeding. To the extent that
the preceding sentences regarding class claims or proceedings are found to
violate applicable law or are otherwise found unenforceable, any claim(s)
alleged or brought on behalf of a class shall proceed in a court of law rather
than by arbitration. Executive will have the right to be represented by legal
counsel at any arbitration proceeding. The arbitrator shall: (a) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be permitted by law; and (b) issue a
written statement signed by the arbitrator regarding the disposition of each
claim and the relief, if any, awarded as to each claim, the reasons for the
award, and the arbitrator’s essential findings and conclusions on which the
award is based. The Parties agree that the existence of such arbitration
proceeding, the nature and facts thereof and any award made therein shall be
confidential and not disclosed to any third parties. The arbitrator shall be
authorized to award all relief that Executive or the Company would be entitled
to seek in a court of law. Each party shall be responsible for its own costs and
expenses incurred in connection with such arbitration. The Parties consent and
submit to the exclusive personal jurisdiction and venue of the Supreme Court of
the State of New York and the United States District Court for the Southern
District of New York, each located in the City of New York, State of New York,
to compel arbitration in accordance with this Agreement, to enforce any
arbitration award granted pursuant to this Agreement, including, any award
granting equitable or injunctive relief, and to otherwise enforce this Agreement
and carry out the intentions of the Parties to resolve all disputes arising
under or in connection with this Agreement through arbitration. Nothing in this
Agreement is intended to prevent either Party from obtaining injunctive relief
in court to prevent irreparable harm pending the conclusion of any such
arbitration.

 

8. Entire Agreement. This Agreement and the Confidentiality Agreement (including
all exhibits and schedules attached hereto and thereto) together set forth the
compete, entire, and final agreement between the Company and the Executive
relating to the subject matter hereof and terminates, cancels, and supersedes
any and all prior agreements, communications, contracts, representations, or
understandings, in each case whether oral or written, between the Company and
the Executive relating to the subject matter hereof. No amendment, modification,
or supplement to this Agreement is valid, binding, or enforceable unless the
same is in writing and executed and delivered on behalf of the Company and by
Executive.

 

9. Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing by the
parties. No waiver by either of the parties of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by the
other party hereto shall be deemed a waiver of any similar or dissimilar
provision or condition at the same or any prior or subsequent time, nor shall
the failure of or delay by either of the parties in exercising any right, power
or privilege hereunder operate as a waiver thereof to preclude any other or
further exercise thereof or the exercise of any other such right, power or
privilege.

 

 11 

 

 

10. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be enforceable only if modified, or if any portion of
this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.

 

The Parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law.

 

The Parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and if such provision or
provisions are not modified as provided above, this Agreement shall be construed
as if such invalid, illegal or unenforceable provisions had not been set forth
herein.

 

11. Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.

 

12. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

 

13. Successors and Assigns. This Agreement is personal to the Executive and
shall not be assigned by the Executive. Any purported assignment by the
Executive shall be null and void from the initial date of the purported
assignment. The Company may assign this Agreement to any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company. This
Agreement shall inure to the benefit of the Company and permitted successors and
assigns.

 

14. Notice. Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, or by overnight carrier to the parties
at the addresses set forth below (or such other addresses as specified by the
parties by like notice):

 

If to the Company:

 

Propanc Biopharma, Inc.

302, 6 Butler Street

Camberwell, VIC, 3124 Australia

 

If to the Executive:

 

At the last address provided by the Executive as reflected on the Company’s
records

 

 12 

 

 

15. Representations of the Executive. The Executive represents and warrants to
the Company that:

 

15.1 The Executive’s acceptance of Appointment with the Company and the
performance of his duties hereunder will not conflict with or result in a
violation of, a breach of, or a default under any contract, agreement or
understanding to which he is a party or is otherwise bound.

 

15.2 The Executive’s acceptance of Appointment with the Company and the
performance of his duties hereunder will not violate any non-solicitation,
non-competition or other similar covenant or agreement of a prior employer.

 

16. Survival. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.

 

17. Acknowledgment of Full Understanding. THE EXECUTIVE ACKNOWLEDGES AND AGREES
THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS AGREEMENT.
THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY TO ASK
QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT.

 

[Signature page follows]

 

 13 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  PROPANC BIOPHARMA, INC.         By: /s/ James Nathanielsz   Name:  James
Nathanielsz   Title: Chief Executive Officer         JULIAN KENYON         /s/
Julian Kenyon   (signature)

 

[Propanc Biopharma, Inc./Kenyon Services Agreement – Signature Page]

 

 14 

 

 

EXHIBIT “A”

 

CONFIDENTIALITY, NON-INTERFERENCE AND INVENTION ASSIGNMENT AGREEMENT

 

As a condition of the Company agreeing for me to provide services to, continuing
to provide services to, and/or serve as a director of, Propanc Biopharma, Inc.,
a Delaware corporation (the “Company”), and in consideration of such agreement
by the Company and my receipt of the compensation now and hereafter paid to me
by the Company, I agree to the following. All initially capitalized terms used
but not defined herein have the respective meanings given to such terms in the
Amended and Restated Services Agreement between the Company and me dated May 14,
2019 (the “Services Agreement”)

 

Section 1. Confidential Information.

 

(a) Company Group Information. I acknowledge that, during the course of my
employment, I will have access to non-public information about the Company and
its direct and indirect subsidiaries and affiliates (collectively, the “Company
Group”) and that my employment with the Company shall bring me into close
contact with confidential and proprietary information of the Company Group. In
recognition of the foregoing, I agree, at all times during the term of my
employment with the Company and for the five (5) year period following my
termination of my employment for any reason, to hold in confidence, and not to
use, except for the benefit of the Company Group, or to disclose to any person,
firm, corporation, or other entity without written authorization of the Company
or except as expressly permitted herein, any Confidential Information that I
obtain or create. I further agree not to make copies of such Confidential
Information except as authorized by the Company, or except as permitted herein,
or as otherwise necessary to fulfill my duties to the Company. For the purposes
hereof, “Confidential Information” means information that the Company Group has
developed, acquired, created, compiled, discovered, or owned or will develop,
acquire, create, compile, discover, or own, that has value in or to the business
of the Company Group that is not generally known and that the Company wishes to
maintain as confidential. I understand that Confidential Information includes,
but is not limited to, any and all non-public information that relates to the
actual or anticipated business and/or products, research, or development of the
Company, or to the Company’s technical data, trade secrets, or know-how,
including, without limitation, proposals and development work for television
programs, formats, copyright works, research, product plans, or other
information regarding the Company’s products or services and markets, customer
lists, and customers (including, without limitation, customers of the Company on
whom I called or with whom I may become acquainted during the term of my
employment), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances, and other business information disclosed by the Company
either directly or indirectly in writing, orally, or by drawings or inspection
of premises, parts, equipment, or other Company property. Notwithstanding the
foregoing, Confidential Information shall not include (i) any of the foregoing
items that are, or become, publicly known through no unauthorized disclosure by
me, (ii) any of the foregoing items lawfully disclosed to me free of restriction
from a source that was not legally or contractually prohibited from disclosing
such item, or (iii) any of the foregoing items or other information that I had
or owned prior to my employment with the Company. Notwithstanding anything to
the contrary contained herein, I am permitted to disclose any Confidential
Information if and to the extent I am required to do so by, or pursuant to any
order of, any court, tribunal, or other governmental, judicial, arbitral,
administrative, or regulatory authority, agency, or instrumentality. In the
event I am so required to disclose any Confidential Information, I will, if
permitted pursuant to applicable law, give the Company prompt notice thereof so
that the Company Group, at its sole cost and expense, may seek an appropriate
protective order and/or waive compliance with the confidentiality provisions of
this Confidentiality, Non-Interference, and Invention Assignment Agreement (the
“Confidentiality Agreement”).

 

 15 

 

 

(b) Former Employer Information. I represent that my performance of all of the
terms of this Confidentiality Agreement as an employee of the Company has not
breached and will not breach any agreement to keep in confidence proprietary
information, knowledge, or data acquired by me in confidence or trust prior or
subsequent to the commencement of my employment with the Company, and I will not
disclose to any member of the Company Group, or induce any member of the Company
Group to use, any developments, or confidential or proprietary information or
material I may have obtained in connection with employment with any prior
employer in violation of a confidentiality agreement, nondisclosure agreement,
or similar agreement with such prior employer.

 

Section 2. Developments.

 

(a) Developments Retained and Licensed. I hereby represent and warrant that
there are not any developments, original works of authorship, improvements, or
trade secrets which were created or owned by me prior to the commencement of the
Employment Period (collectively referred to as “Prior Developments”). If the
foregoing representation and warranty is breached, and during any period during
which I perform or performed services for the Company both before or after the
date hereof (the “Assignment Period”), I incorporate or have incorporated into a
Company product, program, service or other work a Prior Development owned by me
or in which I have an interest, then I hereby grant the Company a non-exclusive,
royalty-free, irrevocable, perpetual, worldwide license (with the right to
sublicense) to make, have made, copy, modify, make derivative works of, use,
sell and otherwise distribute such Prior Development, to the extent of my
interest therein, as part of or in connection with such product, program,
service or work.

 

 16 

 

 

(b) Assignment of Developments. I hereby assign to the Company all my right,
title and interest throughout the world (if any) in and to any and all (i)
inventions (whether patentable or unpatentable and whether or not reduced to
practice), all improvements thereto, and all patents, patent applications, and
patent disclosures, together with all reissuances, continuations,
continuations-in-part, revisions, extensions and reexaminations thereof, (ii)
trademarks, service marks, trade dress, logos, titles and working titles,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations and renewals in connection therewith, (iii) copyrightable works,
all copyrights, and all applications, registrations and renewals in connection
therewith, (iv) trade secrets and confidential business information (excluding
general industry knowledge and contacts) and all ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
technology, systems, and business and marketing plans and proposals, (v) rights
in and to computer software (including object code, source code, data and
related documentation), (vi) Internet Web sites, including domain name
registrations and content and software included therein, (vii) other proprietary
rights, including, without limitation, original works of authorship, content,
dialogue, plots, scripts, scenarios, music programming, formats, graphics,
productions, products, programs, services, concepts, moral rights, rights to
characters, actions, acts, gags, routines, materials, ideas, names, likeness,
image, personality, publicity etc., (viii) rights to exploit, collect
remuneration for, and recover for past infringements of any of the foregoing and
(ix) copies and tangible embodiments thereof (in whatever form or medium),
whether or not patentable or registrable under copyright or similar laws, which
I may solely or jointly conceive or develop or reduce to practice or cause to be
conceived or developed or reduced to practice, or have conceived or developed or
reduced to practice or have caused to be conceived or developed or reduced to
practice, during the Employment Period, whether or not during regular working
hours, in each case only if the applicable item (A) relates at the time of
conception or development to the actual or demonstrably proposed business or
research and development activities of the Company; (B) results from or relates
to any work performed by me for the Company; or (C) is developed through the use
of Confidential Information and/or resources of the Company (collectively
referred to as “Developments”). I further acknowledge that all Developments
which are or were made by me (solely or jointly with others) during the
Assignment Period are “works made for hire” as to my contribution (to the
greatest extent permitted by applicable law) for which I am, in part,
compensated by my salary, unless regulated otherwise by law, but that, in the
event any such Development is deemed not to be a work made for hire, I hereby
assign any right, title and interest throughout the world in any such
Development to the Company or its designee. If any Developments cannot be
assigned, I hereby grant to the Company an exclusive, assignable, irrevocable,
perpetual, worldwide, sublicenseable (through one or multiple tiers),
royalty-free, unlimited license to use, make, modify, sell, offer for sale,
reproduce, distribute, create derivative works of, publicly perform, publicly
display and digitally perform and display such work in any media now known or
hereafter known. Outside the scope of my service, whether during or after my
employment with the Company, I agree not to (x) modify, adapt, alter, translate,
or create derivative works from any such work of authorship or (y) merge any
such work of authorship with other Developments. To the extent rights related to
paternity, integrity, disclosure and withdrawal (collectively, “Moral Rights”)
may not be assignable under applicable law and to the extent the following is
allowed by the laws in the various countries where Moral Rights exist, I hereby
irrevocably waive such Moral Rights in and to all or any Developments and
consent to any action of the Company Group that would violate such Moral Rights
in the absence of such consent.

 

(c) Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Developments made by me (solely or jointly with others)
during the Assignment Period. The records may be in the form of notes, sketches,
drawings, flow charts, electronic data or recordings, and any other format. The
records will be available to and remain the sole property of the Company at all
times. I agree not to remove such records from the Company’s place of business
except as expressly permitted by Company policy, which may, from time to time,
be revised at the sole election of the Company for the purpose of furthering the
business of the Company.

 

 17 

 

 

(d) Intellectual Property Rights. I agree to assist the Company, or its
designee, at the Company’s expense, in every way to secure the rights of the
Company in the Developments and any copyrights, patents, trademarks, service
marks, database rights, domain names, mask work rights, moral rights, or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments, recordations, and all other instruments which the Company shall
deem necessary in order to apply for, obtain, maintain and transfer such rights
and in order to assign and convey to the Company the sole and exclusive right,
title and interest in and to such Developments, and any intellectual property or
other proprietary rights relating thereto. I further agree that my obligation to
execute or cause to be executed, when it is in my power to do so, any such
instrument or papers shall continue after the Assignment Period until the
expiration of the last such intellectual property right to expire in any country
of the world; provided, however, the Company shall reimburse me for my
reasonable expenses incurred in connection with carrying out the foregoing
obligation. If the Company is unable because of my mental or physical incapacity
or unavailability for any other reason to secure my signature to apply for or to
pursue any application for any United States or foreign patents or copyright
registrations covering Developments or original works of authorship assigned to
the Company as above, then I hereby irrevocably designate and appoint the
Company and its duly authorized officers and agents as my agent and attorney in
fact, to act for and in my behalf and stead only to execute and file any such
applications or records and only to do all other lawfully permitted acts to
further the application for, prosecution, issuance, maintenance or transfer of
letters patent or registrations thereon with the same legal force and effect as
if originally executed by me. I hereby waive and irrevocably quitclaim to the
Company any and all claims, of any nature whatsoever, which I now or hereafter
have for past, present or future infringement of any and all proprietary rights
assigned to the Company hereunder.

 

Section 3. Returning Company Group Documents. I agree that, at the time of
termination of my employment with the Company for any reason, or earlier if
reasonably requested, I will deliver to the Company (and will not keep in my
possession, recreate, or deliver to anyone else) any and all Confidential
Information and all other documents, materials, information, and property
developed by me pursuant to my employment or otherwise belonging to the Company.
I agree further that any property situated on the Company’s premises and owned
by the Company (or any other member of the Company Group), including disks and
other storage media, filing cabinets, and other work areas, is subject to
inspection by personnel of any member of the Company Group at any time with or
without notice.

 

Section 4. Disclosure of Agreement. As long as it remains in effect, I will
disclose the existence of this Confidentiality Agreement to any prospective
employer, partner, co-venturer, investor, or lender prior to entering into an
employment, partnership, or other business relationship with such person or
entity.

 

Section 5. Restrictions on Interfering.

 

(a) Non-Interference. During the period of my employment with the Company (the
“Employment Period”) and the Post-Termination Non-Interference Period, I shall
not, directly or indirectly for my own account or for the account of any other
individual or entity, engage in Interfering Activities.

 

(b) Definitions. For purposes of this Confidentiality Agreement:

 

(i) “Business Relation” shall mean any current or prospective client, customer,
licensee, account, supplier or other business relation of the Company Group, or
any such relation that was a client, customer, licensee, account, supplier, or
other business relation within the six (6) month period prior to the expiration
of the Employment Period, in each case, to whom I provided services, or with
whom I transacted business.

 

 18 

 

 

(ii) “Interfering Activities” means (A) encouraging, soliciting, or inducing, or
in any manner attempting to encourage, solicit, or induce, any Person employed
by, or providing consulting services to, any member of the Company Group(each, a
“Restricted Associate”) to terminate such Person’s employment or services (or in
the case of a consultant, materially reducing such services) with the Company
Group, provided that the foregoing shall not be violated by general advertising
not targeted at employees or consultants of any member of the Company Group; or
(B) encouraging, soliciting, or inducing, or in any manner attempting to
encourage, solicit, or induce, any Business Relation to cease doing business
with or reduce the amount of business conducted with the Company Group, or in
any way interfering with the relationship between any such Business Relation and
the Company Group. Notwithstanding the foregoing, for the purposes hereof the
term “Interfering Activities” excludes my taking all or any of the following
actions, whether for my account or benefit or for the account or benefit of any
other Person: (x) hiring any Restricted Associate or engaging any Restricted
Associate to otherwise render services (whether consulting or otherwise), so
long as in connection therewith I do not knowingly encourage, induce, or
solicit, or knowingly attempt to encourage, induce, or solicit, the respective
Restricted Associate in violation of the above clause (A) of this definition;
(y) engaging in, accepting, or otherwise conducting business with any Business
Relation, so long as in connection therewith I do not knowingly encourage,
solicit, or induce, or knowingly attempt to encourage, solicit, or induce, the
respective Business Relation in violation of the above clause (C) of this
definition; or (z) communicating, or any Person at my direction communicating,
to any Persons, including, without limitation, any Restricted Associate or any
Business Relation, by any means, method, media, or format now or hereafter known
(including, without limitation, via any present or future social media service,
such as, without limitation, LinkedIn, Facebook, or Twitter), any change in my
employment, including, but not limited to, the cessation of my employment with
the Company or my employment with any Person other than the Company.

 

(iii) “Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust (charitable or
non-charitable), unincorporated organization, or other form of business entity.

 

(iv) “Post-Termination Non-Interference Period” means the period commencing on
the date of the termination of my employment with the Company for any reason and
ending on the twenty-four (24) month anniversary of such date of termination.

 

Section 6. Reasonableness of Restrictions. I acknowledge and recognize the
highly competitive nature of the Company’s business, that access to Confidential
Information renders me special and unique within the Company’s industry, and
that I will have the opportunity to develop substantial relationships with
existing and prospective clients, accounts, customers, consultants, contractors,
investors, and strategic partners of the Company Group during the course of and
as a result of my employment with the Company. In light of the foregoing, I
recognize and acknowledge that the restrictions and limitations set forth in
this Confidentiality Agreement are reasonable and valid in geographical and
temporal scope and in all other respects and are essential to protect the value
of the business and assets of the Company Group. I acknowledge further that the
restrictions and limitations set forth in this Confidentiality Agreement will
not materially interfere with my ability to earn a living following the
termination of my employment with the Company and that my ability to earn a
livelihood without violating such restrictions is a material condition to my
employment with the Company.

 

 19 

 

 

Section 7. Independence; Severability; Blue Pencil. Each of the rights
enumerated in this Confidentiality Agreement shall be independent of the others
and shall be in addition to and not in lieu of any other rights and remedies
available to the Company Group at law or in equity. If any of the provisions of
this Confidentiality Agreement or any part of any of them is hereafter construed
or adjudicated to be invalid or unenforceable, the same shall not affect the
remainder of this Confidentiality Agreement, which shall be given full effect
without regard to the invalid portions.

 

Section 8. Injunctive Relief. I expressly acknowledge that any breach or
threatened breach of any of the terms and/or conditions set forth in this
Confidentiality Agreement may result in substantial, continuing, and irreparable
injury to the members of the Company Group. Therefore, I hereby agree that, in
addition to any other remedy that may be available to the Company, any member of
the Company Group shall be entitled to seek injunctive relief, specific
performance, or other equitable relief by a court of appropriate jurisdiction in
the event of any breach or threatened breach of the terms of this
Confidentiality Agreement without the necessity of posting of a bond.

 

Section 9. General Provisions.

 

(a) Governing Law; Jurisdiction; Arbitration. Except where preempted by federal
law, all matters in connection with, relating to, or arising from this
Confidentiality Agreement, including, without limitation, the validity,
interpretation, construction, and performance of this Confidentiality Agreement,
is governed by and is to be construed under the laws of the state of Delaware
applicable to agreements made and to be performed in that state, without regard
to conflict of laws rules of the State of Delaware that would result in the
application of the laws of any jurisdiction other than the state of Delaware.

 

To ensure the rapid and economical resolution of disputes that may arise in
connection with this Confidentiality Agreement, the parties hereto agree that
any and all disputes, claims, or causes of action, in law or equity, including
but not limited to statutory claims, arising from or relating to the
enforcement, breach, performance, or interpretation of this Confidentiality
Agreement, shall be resolved, to the fullest extent permitted by law, by final,
binding and confidential arbitration conducted by JAMS (Los Angeles office) or
its successor, under JAMS’ then applicable rules and procedures for employment
disputes (available upon request and also currently available at
http://www.jamsadr.com/rules-employment-arbitration). I acknowledge that by
agreeing to this arbitration procedure, each of the parties hereto waives the
right to resolve any such dispute through a trial by jury or judge or
administrative proceeding. In addition, all claims, disputes, or causes of
action under this section, whether by me or the Company, must be brought in an
individual capacity, and shall not be brought as a plaintiff (or claimant) or
class member in any purported class or representative proceeding, nor joined or
consolidated with the claims of any other person or entity. The arbitrator may
not consolidate the claims of more than one person or entity, and may not
preside over any form of representative or class proceeding. To the extent that
the preceding sentences regarding class claims or proceedings are found to
violate applicable law or are otherwise found unenforceable, any claim(s)
alleged or brought on behalf of a class shall proceed in a court of law rather
than by arbitration. I will have the right to be represented by legal counsel at
any arbitration proceeding. The arbitrator shall: (a) have the authority to
compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; and (b) issue a written statement
signed by the arbitrator regarding the disposition of each claim and the relief,
if any, awarded as to each claim, the reasons for the award, and the
arbitrator’s essential findings and conclusions on which the award is based. The
parties hereto agree that the existence of such arbitration proceeding, the
nature and facts thereof and any award made therein shall be confidential and
not disclosed to any third parties. The arbitrator shall be authorized to award
all relief that Executive or the Company would be entitled to seek in a court of
law. Each party hereto shall be responsible for its own costs and expenses
incurred in connection with such arbitration. The parties hereto consent and
submit to the exclusive personal jurisdiction and venue of the Superior Court of
the State of California and the United States District Court for the Central
District of California, Western Division, each located in the City of Los
Angeles, State of California, to compel arbitration in accordance with this
Confidentiality Agreement, to enforce any arbitration award granted pursuant to
this Confidentiality Agreement, including, any award granting equitable or
injunctive relief, and to otherwise enforce this Confidentiality Agreement and
carry out the intentions of the Parties to resolve all disputes arising under or
in connection with this Confidentiality Agreement through arbitration. Nothing
in this Confidentiality Agreement is intended to prevent either party hereto
from obtaining injunctive relief in court to prevent irreparable harm pending
the conclusion of any such arbitration.

 

 20 

 

 

(b) Entire Agreement. This Confidentiality Agreement sets forth the entire
agreement and understanding between the Company and me relating to the subject
matter herein and merges all prior discussions and communications between the
Company and me relating to the same. No modification or amendment to this
Confidentiality Agreement, nor any waiver of any rights under this
Confidentiality Agreement, will be effective unless in writing and signed and
delivered by each of the Company and me. Any subsequent change or changes in my
duties, obligations, rights, or compensation will not affect the validity or
scope of this Confidentiality Agreement.

 

(c) Successors and Assigns. Section 13 of the Services Agreement is incorporated
into this Confidentiality Agreement by reference, mutatis mutandis.
Notwithstanding anything to the contrary contained in the Services Agreement or
in this Confidentiality Agreement, the Company is prohibited from assigning or
delegating all or any portion of this Confidentiality Agreement except in
compliance with this Section 9(c) in connection with an assignment or delegation
of the Services Agreement that is effected in compliance with Section 13 of the
Services Agreement. Subject to the two immediately preceding sentences, this
Confidentiality Agreement will be binding upon my heirs, executors,
administrators, and other legal representatives and will be binding upon and for
the benefit of the Company, its successors, and its assigns.

 

(d) Survival. The provisions of this Confidentiality Agreement shall survive the
termination of my employment with the Company and/or the assignment, in
compliance with the requirements hereof, of this Confidentiality Agreement by
the Company to any successor in interest or other assignee, in each case subject
to the temporal limitations contained herein.

 

(e) Construction. Each party hereto has had an adequate opportunity to have this
Confidentiality Agreement reviewed by counsel. If an ambiguity or question of
intent or interpretation arises, this Confidentiality Agreement shall be
construed as if drafted jointly by the parties hereto. This Confidentiality
Agreement shall be construed without regard to any presumption, rule or burden
of proof regarding the favoring or disfavoring of any party hereto by virtue of
the authorship of any of the provisions of this Confidentiality Agreement. In
the event any of the provisions of this Confidentiality Agreement conflict with
any of the provisions of the Services Agreement, the respective provisions of
the Services Agreement govern and control.

 

[SIGNATURE PAGE FOLLOWS]

 

 21 

 

 





I, Dr. Julian Kenyon, have executed this Confidentiality, Non-Interference, and
Invention Assignment Agreement on the date set forth below:

 

Date: May 14, 2019 /s/ Julian Kenyon   (Signature)           Dr. Julian Kenyon

 

ACCEPTED AND AGREED TO:

 

PROPANC BIOPHARMA, INC.



 

By: /s/ James Nathanielsz   Name: James Nathanielsz   Title: Chief Executive
Officer  

 

[Propanc Biopharma, Inc./Kenyon Services Agreement – Exhibit A Signature Page]

 

 22 

 

 

EXHIBIT “B”

 

[FORM OF]

 

MUTUAL RELEASE OF CLAIMS

 

This Mutual Release of Claims (this “Release”), is entered into as of the date
of the last signature below, by and between Propanc Biopharma, Inc. (the
“Company”) and James Nathanielsz (“Executive”) and is executed by each of the
Company and Executive pursuant to Section [4.6] of that certain Amended and
Restated Services Agreement, dated May ___, 2019 (the “Services Agreement”), by
and between the Company and Executive. Capitalized terms used in this Release
without definition shall have the meanings ascribed thereto in the Services
Agreement. Executive and the Company sometimes are referred to herein
collectively as the “Parties” and each individually as a “Party”. The Company
and Executive agree as follows:

 

1. Release by Executive. Executive, on his own behalf and on behalf of his
descendants, dependents, heirs, devisees, legatees, executors, administrators,
legal or personal representatives, trustees, assigns, and successors
(individually and collectively, the “Executive Parties”), and each of them,
hereby acknowledges full and complete satisfaction of and releases and
discharges the Company, and each of its Affiliates, subsidiaries, divisions, or
parents,, past and present, and each of them, as well as their respective
predecessors, assignees, successors, directors, officers, stockholders,
partners, representatives, attorneys, agents or employees, past or present, or
any of them (individually and collectively, the “Company Parties”), from and
with respect to any and all claims, agreements, obligations, demands and causes
of action, known or unknown, suspected or unsuspected, that Executive has ever
had, or now has, or ever will have, against the Company Parties by reason of any
and all acts, omissions, conditions, events, circumstances, or facts existing,
occurring, or failing to occur at any time through the date of Executive’s
execution of this Release that directly or indirectly arise out of, relate to,
or are connected in any way with Executive’s employment by, services to (whether
as an employee, officer, director, or otherwise), or separation from, all or any
of the Company Parties, including, without limiting the generality of the
foregoing, any claim under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Family and Medical Leave Act, or any other
federal, state or local law, regulation or ordinance relating to employment (the
foregoing, as modified by the following clause, collectively, the “Executive
Released Claims”); except that notwithstanding anything to the contrary herein,
the release set forth in this Section 1 expressly excludes, and shall not alter,
limit, release, apply to, or otherwise affect, and the term Executive Released
Claims shall not include; (a) the obligations and covenants of the Company and
the rights of Executive in each case that, directly or by implication, survive
the termination of Executive’s employment with the Company pursuant to Section
[16] of the Services Agreement; (b) any claim that is prohibited from being
released as a matter of law; (c) Executive’s rights to tail indemnification or
contribution, whether pursuant to the governance documents of any of the Company
Parties (including, without limitation, pursuant to any certificate of
incorporation, bylaws or any written agreements) or Section [3.7] of the
Services Agreement (d) any rights or claims of Executive as a stockholder of the
Company; (e) any vested rights or vested benefits under ERISA or under any
Benefit Plan; (f) workers’ compensation benefits; and (g) any claims arising
after the date of Executive’s execution of this Release.

 

 23 

 

 

2. It is a condition hereof, and it is the Parties’ intention in the execution
of this Release, that the release set forth in Section 1 above shall be
effective as a bar to each and all of the Executive Released Claims.

 

3. ADEA Waiver. Executive expressly acknowledges and agrees that by entering
into this Release, he is waiving any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), which have arisen on or before the date of execution of this Release.
Executive further expressly acknowledges and agrees that:

 

(a) In return for this Release, he will receive consideration beyond that which
he was already entitled to receive before entering into this Release;

 

(b) He is hereby advised in writing by this Release to consult with an attorney
before signing this Release;

 

(c) He was given a copy of this Release on [_________], and informed that he had
twenty-one (21) days within which to consider this Release, that changes
(whether material or otherwise) will not restart the 21-day period;

 

(d) Nothing in this Release prevents or precludes Executive from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs from doing
so, unless specifically authorized by federal law; and

 

(e) He was informed that he has seven (7) days following the date of execution
of this Release in which to revoke this Release, and this Release will become
null and void if Executive so elects revocation during that time. Any revocation
must be in writing and must be received by the Company during the seven (7)-day
revocation period. In the event that Executive exercises his right of
revocation, neither the Company nor Executive will have any obligations under
this Release.

 

4. Release by Company. The Company, on behalf of itself and each and all of the
other Company Parties, hereby acknowledges full and complete satisfaction of and
releases and discharges each and all of the Executive Parties from and with
respect to any and all claims, agreements, obligations, demands and causes of
action, known or unknown, suspected or unsuspected, that all or any of the
Company Parties have ever had, or now have, or ever will have, against all or
any of the Executive Parties by reason of any and all acts, omissions,
conditions, events, circumstances, or facts existing, occurring, or failing to
occur at any time through the date of the Company’s execution of this Release
that directly or indirectly arise out of, relate to, or are connected with
Executive’s employment by, services to (whether as an employee, officer,
director, or otherwise), or separation from, all or any of the Company
Parties(the foregoing, as modified by the following clause, collectively, the
“Company Released Claims”); except that notwithstanding anything to the contrary
herein, the release set forth in this Section 4 expressly excludes, and shall
not alter, limit, release, apply to, or otherwise affect, and the term Company
Released Claims shall not include (a) the obligations of Executive that survive
the termination of Executive’s employment with the Company pursuant to Section
16 of the Services Agreement and that certain Confidentiality, Non-Interference,
and Invention Assignment Agreement dated [*] between the Company and Executive;
and (b) any claims arising after the date of the Company’s execution of this
Release.

 

 24 

 

 

5. It is a condition hereof, and it is the Parties’ intention in the execution
of this Agreement, that the release set forth in Section 4 above shall be
effective as a bar to each and all of the Company Released Claims.

 

6. No Transferred Claims. Executive represents and warrants to the Company, that
he has not heretofore assigned or transferred to any person or entity any of the
Executive Released Claims or any part or portion thereof. The Company represents
and warrants to Executive that it has not heretofore assigned or transferred to
any person or entity any of the Company Released Claims or any part or portion
thereof.

 

7. Miscellaneous. The following provisions shall apply for purposes of this
Release:

 

(a) Section Headings. The section headings contained in this Release are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Release.

 

(b) Governing Law; Jurisdiction; Arbitration. All matters in connection with,
relating to, or arising from this Release shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without regard to
the principles of conflicts of law thereof (to the extent that the application
of the laws of another jurisdiction would be required thereby).

 

To ensure the rapid and economical resolution of disputes that may arise in
connection with this Release, the Parties agree that any and all disputes,
claims, or causes of action, in law or equity, including but not limited to
statutory claims, arising from or relating to the enforcement, breach,
performance, or interpretation of this Release, Executive’s employment with the
Company, or the termination of his employment, shall be resolved, to the fullest
extent permitted by law, by final, binding and confidential arbitration
conducted by JAMS (Los Angeles office) or its successor, under JAMS’ then
applicable rules and procedures for employment disputes (available upon request
and also currently available at
http://www.jamsadr.com/rules-employment-arbitration). Executive acknowledges
that by agreeing to this arbitration procedure, each of the Parties waives the
right to resolve any such dispute through a trial by jury or judge or
administrative proceeding. In addition, all claims, disputes, or causes of
action under this section, whether by Executive or the Company, must be brought
in an individual capacity, and shall not be brought as a plaintiff (or claimant)
or class member in any purported class or representative proceeding, nor joined
or consolidated with the claims of any other person or entity. The arbitrator
may not consolidate the claims of more than one person or entity, and may not
preside over any form of representative or class proceeding. To the extent that
the preceding sentences regarding class claims or proceedings are found to
violate applicable law or are otherwise found unenforceable, any claim(s)
alleged or brought on behalf of a class shall proceed in a court of law rather
than by arbitration. Executive will have the right to be represented by legal
counsel at any arbitration proceeding. The arbitrator shall: (a) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be permitted by law; and (b) issue a
written statement signed by the arbitrator regarding the disposition of each
claim and the relief, if any, awarded as to each claim, the reasons for the
award, and the arbitrator’s essential findings and conclusions on which the
award is based. The Parties agree that the existence of such arbitration
proceeding, the nature and facts thereof and any award made therein shall be
strictly confidential and not disclosed to any third parties (except as maybe
necessary to enforce any arbitration award granted pursuant to this Release,
including, any award granting equitable or injunctive relief, and to otherwise
enforce this Release). The arbitrator shall be authorized to award all relief
that Executive or the Company would be entitled to seek in a court of law. Each
party shall be responsible for its own costs and expenses incurred in connection
with such arbitration. The Parties consent and submit to the exclusive personal
jurisdiction and venue of the Superior Court of the State of California and the
United States District Court for the Central District of California, Western
Division, each located in the City of Los Angeles, State of California, to
compel arbitration in accordance with this Release, to enforce any arbitration
award granted pursuant to this Release, including, any award granting equitable
or injunctive relief, and to otherwise enforce this Release and carry out the
intentions of the Parties to resolve all disputes arising under or in connection
with this Release through arbitration. Nothing in this Release is intended to
prevent either Party from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration.

 

 25 

 

 

(c) Amendments. This Release may be amended, superseded, canceled, renewed or
extended, and the terms hereof may be waived, only by a written instrument
signed by Executive and the Company or, in the case of a waiver, by the Party
waiving compliance.

 

(d) Waivers.

 

(i) Except as otherwise provided herein, no action taken pursuant to this
Release, including any investigation by or on behalf of any Party, shall be
deemed to constitute a waiver by the Party taking such action of compliance with
any representations, warranties, covenants or agreements contained in this
Release. Any term, covenant, agreement, obligation, undertaking, condition,
representation or warranty under this Release may be waived at any time by the
Party which is entitled to the benefit thereof, but only by a written notice
signed by such Party expressly waiving such term, covenant, agreement,
obligation, undertaking, condition, representation or warranty.

 

(ii) The failure of any Party to insist, in any one or more instances, upon
performance of the terms or conditions of this Release shall not be construed as
a waiver or relinquishment of any right granted hereunder or of the future
performance of any such term, covenant or condition. No waiver on the part of
any Party of any right, power or privilege, nor any single or partial exercise
of any such right, power or privilege, shall preclude any further exercise
thereof or the exercise of any other such right, power or privilege.

 

(e) Severability. Any provision of this Release which is invalid or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Release, and any such prohibition or
unenforceability in any jurisdiction will not invalidate or render unenforceable
such provision in any other jurisdiction. To the extent permitted by law, the
Parties waive any provision of law which renders any such provision prohibited
or unenforceable in any respect.

 

(f) Counterparts. This Release may be executed in counterparts, each of which
shall be deemed an original, and it will not be necessary in making proof of
this Release or the terms of this Release to produce or account for more than
one of such counterparts. All counterparts shall constitute one and the same
instrument. Each Party may execute this Release via a facsimile (or transmission
of a PDF file) of a counterpart of this Release. In addition, facsimile or PDF
signatures of authorized signatories of any Party shall be valid and binding and
delivery of a facsimile or PDF signature by any Party shall constitute due
execution and delivery of this Release.

 

[SIGNATURE PAGE FOLLOWS]

 

 26 

 

 



IN WITNESS WHEREOF, each of the Company and Executive has executed this Release
as of the respective date set forth below.

 

  PROPANC BIOPHARMA, INC.         By:     Name:     Title:           JULIAN
KENYON                              (signature)

 

[Propanc Biopharma, Inc./Kenyon Services Agreement – Exhibit B Signature Page]

 

 27 

 

 